DECISION
The application of the above-named defendant for a review of the sentence of 13 years 2 years for weapon; Dangerous imposed on April 28, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 15 years for Aggravated Burglary plus 2 years for the use of a dangerous weapon. The Defendant shall remain designated as dangerous for the purposes of parole eligibility. The sentences shall be served consecutively to each other.
The amendment was made after considering the severity of the injuries inflicted upon the victim and the extensive criminal record of the Defendant.
We wish to thank Stacey Wade, of the Montana Defender Project, for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan